Citation Nr: 0117346	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  97-33 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
atopic dermatitis.

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
June 1966.  The veteran's DD Form-214 reflects an additional 
one year of unverified active service.

The present appeal with respect to atopic dermatitis arises 
from a July 1997 rating decision, in which the RO granted the 
veteran service connection for the skin disorder, awarding a 
10 percent disability evaluation, effective from November 
1994.  The veteran filed a notice of disagreement (NOD) in 
September 1997, and the RO issued an statement of the case 
(SOC) in October 1997.  The veteran filed a substantive 
appeal in December 1997.  With respect to TDIU, the present 
appeal arises from a February 1998 rating action in which the 
RO denied the veteran's claim.  The veteran filed an NOD in 
April 1998, and the RO issued an SOC in May 1998.  The 
veteran filed a substantive appeal in June 1998.  In December 
1998, the veteran testified, with respect to both issues, 
before a Hearing Officer at the VARO in Albuquerque.  A 
supplemental statement of the case (SSOC) was issued in 
February 1999.  In June 1999, the veteran testified before 
the undersigned Member of the Board during a Travel Board 
Hearing at the VARO in Albuquerque.

Thereafter, the veteran's appeal came before the Board, which 
in an October 1999 decision, remanded the appeal back to the 
RO for additional development.  In a December 1999 rating 
decision, the RO increased the veteran's disability rating 
for atopic dermatitis to 30 percent, effective from November 
14, 1994.  An SSOC was issued that same month.  An additional 
SSOC was issued in April 2000.  In a May 2000 rating 
decision, the veteran's disability rating was increased to 50 
percent, effective from April 21, 1999.  An SSOC was issued 
that same month.

In a September 2000 decision, the Board denied an increased 
rating for the veteran's atopic dermatitis and entitlement to 
a total disability rating due to individual unemployability. 

The veteran entered a timely appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).  By a Joint Motion for 
Remand, the Court vacated the Board's September 2000 decision 
and remanded the case to the Board to provide adequate 
reasons or bases regarding entitlement to an extraschedular 
rating for atopic dermatitis under 38 C.F.R. § 3.321(b).  In 
addition, the claim for TDIU was remanded inasmuch as an 
increased rating for the disability could affect the outcome 
of the claim.  


REMAND

The Board notes that the record is inadequate to resolve the 
veteran's claims.  

The Board notes that the veteran, in written statements and 
testimony, indicated that he was given disability retirement 
from his job as an electrician for a railroad, solely due to 
his service-connected skin condition, effective August 24, 
1992, by the Railroad Retirement Board in 1993.  However, the 
only evidence from that time related to this issue is a 
supplemental doctor's statement from Vincent A. Muscarella, 
M.D., dated in May 1992, indicating that the veteran could 
not work due to atopic dermatitis, and that a return-to-work 
date was undetermined.  A letter from Joel A. Barkoff, M.D., 
dated in April 1993, also noted that the veteran's skin 
condition would be improved if he were retired from railroad 
work.  The physician noted that the only way that the veteran 
could return to such work was if the primary irritants to his 
skin condition were identified and he was protected from 
them.  However, the physician who conducted the September 
1995 VA examination stated that the veteran was not disabled 
at that time but had not been to work since 1992.  

The Board notes that the RO requested the veteran's medical 
records from Dr. Muscarella, but such records from the early 
1990's have not been submitted.  The RO should attempt to 
obtain veteran's employment records, records from the 
Railroad Retirement Board, and the complete records from the 
above-mentioned private physicians.

The duty to assist also includes obtaining an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The examinations 
of record are inadequate to resolve the issue of entitlement 
to an extraschedular evaluation based on the veteran's 
service-connected atopic dermatitis causing a marked 
interference with employment pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000).  The examiner should also provide an 
opinion regarding whether the veteran's service-connected 
skin disability precludes all forms of substantially gainful 
employment.  

The Board also notes that there has been a significant change 
in the law during the pendency of the appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law defines VA's 
duty to assist a claimant in obtaining evidence necessary to 
substantiate the claim.  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
pertinent medical records from all VA 
facilities, as well as from any other 
source or facility identified by the 
veteran.  The RO should specifically 
attempt to obtain the complete private 
medical records from Dr. Muscarella and 
Dr. Barkoff.  If any of the requested 
records are unavailable, or the search 
for any such records otherwise yields 
negative results, such should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free, of 
course, to submit any medical or other 
relevant evidence in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo further examination.

2.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
railroad employment records and all 
documents pertaining to an award of 
disability benefits from the Railroad 
Retirement Board in 1993, and 
specifically request copies of the 
medical records upon which the Railroad 
Retirement Board based its decision.

3.  After associating with the claims 
file all outstanding records of medical 
treatment and  employment records, the 
veteran should be afforded a VA skin 
examination to determine the nature and 
extent of his skin disabilities.  The 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to, and 
be reviewed by, the examiner.  The 
examiner should conduct all indicated 
tests.  The examiner should opine whether 
the veteran's service-connected skin 
disability causes a marked interference 
with employment or precludes all forms of 
substantially gainful employment.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  The RO should readjudicate the 
veteran's claims regarding the propriety 
of the initial 30 percent rating for 
atopic dermatitis from November 14, 1994 
to April 20, 1999, and entitlement to a 
rating in excess of 50 percent from April 
21, 1999.  Consideration should be given 
to entitlement to an extraschedular 
evaluation based on a marked interference 
with employment pursuant to 38 C.F.R. § 
3.321(b)(1).  Finally, consideration 
should be given to entitlement to TDIU.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

